         Case 1:17-cr-00722-VSB Document 349
                                         345 Filed 09/29/20
                                                    09/24/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                       September 24, 2020

By ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
United State Courthouse                                                     9/29/2020
40 Foley Square, Courtroom 518
New York, New York 10007

       Re:     United States v. Sayfullo Habibullaevic Saipov, S1 17 Cr. 722 (VSB)

Dear Judge Broderick:

      Earlier today, defense counsel filed a letter requesting various forms of relief based on the
Government’s production of additional intercepted communications involving the defendant. The
Government respectfully requests until October 8, 2020 to respond to that letter.

                                                       Respectfully submitted,
                                                       AUDREY STRAUSS
                                                       Acting United States Attorney


                                                 By:          /s/
                                                       Amanda Houle
                                                       Sidhardha Kamaraju
                                                       Matthew Laroche
                                                       Jason A. Richman
                                                       Assistant United States Attorneys
                                                       (212) 637-2194/6523/2420/2589

cc:    Defense counsel (by ECF)
